                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA


JOHN D. LEE, JR., as Special Administrator            )
of the Estate of Caleb Lee, deceased,                 )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )      Case No. 19-CV-00318-GKF-JFJ
                                                      )
TURN KEY HEALTH CLINICS, LLC,                         )
WILLIAM COOPER, D.O.,                                 )
JAMES CONSTANZER, APRN,                               )
HOLLY MARTIN, APRN, and                               )
VIC REGALADO, in his official capacity,               )
                                                      )
               Defendants.                            )

                                    OPINION AND ORDER

       This matter comes before the court on the Motion to Dismiss [Doc. 20] of defendant Turn

Key Health Clinics, LLC. Turn Key seeks dismissal with prejudice of plaintiff’s claims. For the

reasons set forth below, the motion is granted in part and denied in part.

I.     Allegations of the Complaint

       Plaintiff John D. Lee, Jr., as the Special Administrator of the Estate of Caleb Lee, alleges

the following facts relevant to Turn Key’s motion to dismiss.

       Caleb Lee, age 25, was booked into the Tulsa County Jail on September 8, 2017. [Doc. 2,

¶ 13]. On September 24, 2017, while still detained, Lee died as a result of a cardiopulmonary

arrest with noted gastrointestinal bleeding. 1    [Id. ¶ 43].   Plaintiff alleges that Turn Key’s




1
  A more complete summary of plaintiff’s factual allegations regarding the medical care provided
to Lee while he was detained at the Tulsa County Jail can be found in the court’s February 20,
2020 Order that denied the motions to dismiss of defendants James Constanzer and Holly Martin.
[Doc. 38].
“inadequate or non-existent policies and customs” were a moving force behind Lee’s injuries and

violation of his constitutional rights. [Id. ¶ 72].

        Defendant Turn Key Health Clinics, LLC is a private correctional health care company that

contracted with Tulsa County to provide medical professional staffing, supervision, and care in the

Tulsa County Jail, beginning in 2016. [Id. ¶¶ 2 and 65]. Turn Key was additionally responsible,

in part, for creating, implementing, and maintaining policies, practices, and protocols that govern

the provision of medical and mental health care to inmates at the Tulsa County Jail, and for training

and supervising its employees. [Id. ¶ 2]. Plaintiff alleges that deliberate indifference to Lee’s

serious medical needs, his mental health, and his safety was in furtherance of, and consistent with,

policies, customs, and/or practices which Turn Key developed and/or had responsibility for

implementing. [Id. ¶ 44].

        Plaintiff alleges that there are longstanding, systemic deficiencies in the medical and

mental health care provided to inmates at the Tulsa County Jail. [Id. ¶ 45]. For instance, in 2007,

the NCCHC, a corrections health accreditation body, conducted an on-site audit of the Jail’s health

services program. At the conclusion of the audit, NCCHC auditors reported serious and systemic

deficiencies in the care provided to inmates, including failure to perform mental health screenings,

failure to fully complete mental health treatment plans, failure to triage sick calls, failure to conduct

quality assurance studies, and failure to address health care needs in a timely manner. NCCHC

made these findings of deficient care despite former Sheriff Stanley Glanz/Tulsa County Sheriff’s

Office’s (“TCSO”) alleged efforts to defraud the auditors by concealing information and falsifying

medical records and charts. [Id. ¶ 46]. Former Sheriff Glanz failed to change or improve any

health care policies or practices in response to NCCHC’s findings. [Id. ¶ 47]. In 2009, the




                                                      -2-
Oklahoma State Department of Health cited TCSO for violation of the Oklahoma Jail Standards

in connection with the suicide death of an inmate with schizophrenia. [Id. ¶ 48].

       In August of 2009, the American Correctional Association (“ACA”) conducted a “mock

audit” of the Jail.   The ACA’s mock audit revealed that the Jail was non-compliant with

“mandatory health standards” and “substantial changes” were suggested. Based on these identified

and known “deficiencies” in the health delivery system at the Jail, the Jail Administrator sought

input and recommendations from Elizabeth Gondles, Ph.D. Dr. Gondles was associated with the

ACA as its medical director or medical liaison. After reviewing pertinent documents, touring the

Jail, and interviewing medical and correctional personnel, on October 9, 2009, Dr. Gondles

generated a Report, entitled “Health Care Delivery Technical Assistance” (“Gondles Report”).

The Gondles Report was provided to the Jail Administrator, Michelle Robinette. [Id. ¶ 49].

Among the issues identified by Dr. Gondles in her Report were: (a) understaffing of medical

personnel due to CHM [Correctional Health Management, a predecessor healthcare provider]

misreporting the average daily inmate population; (b) deficiencies in “doctor/PA coverage”; (c) a

lack of health services oversight and supervision; (d) failure to provide new health staff with formal

training; (e) delays in inmates receiving necessary medication; (f) nurses failing to document the

delivery of health services; (g) systemic nursing shortages; (h) failure to provide timely health

appraisals to inmates; and (i) 313 health-related grievances within the past 12 months. Dr. Gondles

concluded that “[m]any of the health service delivery issues outlined in this report are a result of

the lack of understanding of correctional healthcare issues by jail administration and contract

oversight and monitoring of the private provider.” Based on her findings, Dr. Gondles “strongly

suggest[ed] that the Jail Administrator establish a central Office Bureau of Health Services” to be

staffed by a TCSO-employed Health Services Director (“HSD”). According to Dr. Gondles,



                                                    -3-
without such an HSD in place, TCSO could not properly monitor the competency of the Jail’s

health staff or the adequacy of the health care delivery system. [Id. ¶ 50]. TCSO leadership

allegedly chose not to follow Dr. Gondles’ recommendations. [Id. ¶ 51].

       On October 28, 2010, Assistant District Attorney Andrea Wyrick wrote an email to Josh

Turley, TCSO’s “Risk Manager,” in which she voiced concerns about whether the Jail’s then-

medical provider was complying with its contract. 2 [Id. ¶ 52].

       NCCHC conducted a second audit of the Jail’s health services program in 2010. After the

audit was completed, the NCCHC placed the Tulsa County Jail on probation. [Id. ¶ 53]. NCCHC

once again found numerous serious deficiencies with the health services program. As part of the

final 2010 report, NCCHC found as follows:          “The [Quality Assurance] multidisciplinary

committee does not identify problems, implement and monitor corrective action, nor study its

effectiveness”; “There have been several inmate deaths in the past year”; “The clinical mortality

reviews were poorly performed”; “The responsible physician does not document his review of the

RN’s health assessments”; “The responsible physician does not conduct clinical chart reviews to

determine if clinically appropriate care is ordered and implemented by attending health staff”;

“Diagnostic tests and speciality consultations are not completed in a timely manner and are not

ordered by the physician”; “If changes in treatment are indicated, the changes are not

implemented”; “When a patient returns from an emergency room, the physician does not see the

patient, does not review the ER discharge orders, and does not issue follow-up orders as clinically

needed”; and “Potentially suicidal inmates [are not] checked irregularly [sic], not to exceed 15




2
 Plaintiff specifically alleges that “Ms. Wyrick voiced concerns about whether the Jail’s medical
provider, Defendant CHMO, a subsidiary of CHC, was complying with its contract.” [Id. ¶ 52].
Neither CHMO nor CHC are parties to this litigation.


                                                   -4-
minutes between checks. Training for custody staff has been limited. Follow up with the suicidal

inmate has been poor.” [Id. ¶ 54]. Former Sheriff Glanz allegedly only read the first two or three

pages of the 2010 NCCHC Report, and was unaware of any policies or practices changing in the

Jail in response to 2010 NCCHC Report. [Id. ¶ 55].

       Over a period of many years, Tammy Harrington, R.N., a former Director of Nursing at

the Jail, observed and documented many deficiencies in the delivery of health care service to

inmates. The deficiencies observed and documented by Director Harrington include: chronic

failure to triage inmates’ requests for medical and mental health assistance; a chronic lack of

supervision of clinical staff; and repeated failures of medical staff to alleviate known and

significant deficiencies in the health services program at the Jail. [Id. ¶ 56].

       On September 29, 2011, the U.S. Department of Homeland Security’s Office of Civil

Rights and Civil Liberties (“CRCL”) reported its findings in connection with an audit of the Jail’s

medical system—pertaining to U.S. Immigration and Customs Enforcement (“ICE”) detainees—

as follows: “CRCL found a prevailing attitude among clinic staff of indifference”; “Nurses are

undertrained.   Not documenting or evaluating patients properly”; “Found one case clearly

demonstrates a lack of training, perforated appendix due to lack of training and supervision”;

“Found two detainees with clear mental/medical problems that have not seen a doctor”;

“[Detainee] has not received his medication despite the fact that detainee stated was on meds at

intake”; “TCSO medical clinic is using a homegrown system of records that ‘fails to utilize what

we have learned in the past 20 years.’” [Id. ¶ 57]. Director Harrington did not observe any

meaningful changes in health care policies or practices at the Jail after the ICE-CRCL Report was

issued. [Id. ¶ 58]. Rather, less than 30 days after the ICE-CRCL Report was issued, on October

27, 2011, another inmate, Elliott Earl Williams, died at the Jail. A federal jury has since entered a



                                                     -5-
verdict holding Sheriff Regalado liable in his official capacity for the unconstitutional treatment

of Mr. Williams. [Id. ¶ 59]. Plaintiff alleges that, in the wake of Williams’ death, which was fully

investigated by TCSO, former Sheriff Glanz made no meaningful improvements to the medical

system, as evidenced by the fact that another inmate, Gregory Brown, died just months after Mr.

Williams, allegedly due to grossly deficient care. [Id. ¶ 60].

        On November 18, 2011, AMS-Roemer, the Jail’s retained medical auditor, issued its

Report to former Sheriff Glanz finding multiple deficiencies with the Jail’s medical delivery

system, including “[documented] deviations [from protocols which] increase the potential for

preventable morbidity and mortality.” AMS-Roemer specifically commented on no less than six

(6) inmate deaths, finding deficiencies in the care provided to each. [Id. ¶61].

        Plaintiff alleges former Sheriff Glanz did little, if anything, to address the systemic

problems identified in the November 2011 AMS-Roemer Report, as AMS-Roemer continued to

find serious deficiencies in the delivery of care at the Jail. For instance, as part of a 2012 Corrective

Action Review, AMS-Roemer found “[d]elays for medical staff and providers to get access to

inmates,” “[n]o sense of urgency attitude to see patients, or have patients seen by providers,”

failure to follow NCCHC guidelines “to get patients to providers,” and “[n]ot enough training or

supervision of nursing staff.” [Id. ¶ 62].

        In November 2013, BOCC/TCSO/former Sheriff Glanz retained Armor Correctional

Health Services, Inc. (“Armor”) as its private medical provider. However, plaintiff alleges this

step did not alleviate the constitutional deficiencies with the medical system because medical staff

was still undertrained and inadequately supervised, and inmates were still denied timely and

sufficient medical attention. [Id. ¶ 63].




                                                      -6-
       In February 2015, an auditor/nurse hired by Tulsa County/TCSO, Angela Mariani, issued

a report focused on widespread failures by Armor to abide by its contract with the County. Mariani

also wrote three (3) memos notifying TCSO that Armor failed to staff various medical positions

in the Jail and recommending that the County withhold more than $35,000 in payments. Her report

showed that Jail medical staff often failed to respond to inmates’ medical needs and that Armor

failed to employ enough nurses and left top administrative positions unfilled for months.

Meanwhile, medical staff did not report serious incidents including inmates receiving the wrong

medication and a staff member showing up “under the influence.” [Id. ¶ 64].

       In 2016, the County/Sheriff Regalado retained Turn Key as the Jail’s medical contractor.

Turn Key’s CEO, Flint Junod, was Armor’s Vice President of the Jail’s region during Armor’s

tenure as the Jail’s private medical provider and he was aware of deficiencies in the medical care

provided at the Jail prior to and at the time Turn Key was retained. [Id. ¶ 65].

       For a time in recent years, Turn Key was the largest private medical care provider to county

jails in the state. [Id. ¶ 66]. To achieve net profits, Turn Key implemented policies, procedures,

customs, or practices to reduce the cost of providing medical and mental health care service in a

manner that would maintain or increase its profit margin. [Id. ¶67]. There are no provisions in

Turn Key’s contract creating or establishing any mandatory minimum expenditure for the

provision of healthcare services. Turn Key’s contract incentivizes cost-cutting measures in the

delivery of medical and mental health care service at the Jail to benefit Turn Key’s investors in a

manner that deprives inmates at the Jail from receiving adequate medical care. [Id. ¶ 68]. These

policies or practices include, but are not limited to the following:

       a.      chronic reliance on lower-level providers, e.g., practical nurses instead of
               nurses or physicians, to make threshold decisions regarding care or
               elevating care;



                                                    -7-
        b.     chronic understaffing that impairs the ability of existing staff to complete
               contracted tasks in a timely manner;

        c.     chronic understaffing that prevents Turn Key from timely responding to
               inmate requests for mental health care;

        d.     absence of accountability in the administration of physician prescribed
               medication; and

        e.     underutilization of diagnostic techniques and technologies (x-rays,
               ultrasounds, MRI, etc.).

[Id. ¶ 69].

        Plaintiff alleges Turn Key also has a policy, practice, or custom of understaffing county

jails, including the Tulsa County Jail, with undertrained and underqualified medical personnel who

are ill-equipped to evaluate, assess, supervise, monitor, or treat inmates with complex and serious

medical needs. [Id. ¶ 70]. Turn Key has no protocol or clear policy with respect to the medical

monitoring and care of inmates with complex or serious medical needs, and provides no guidance

to its medical staff regarding the appropriate standards of care with respect to inmates with

complex or serious medical needs. [Id. ¶ 71].

        Plaintiff alleges that Turn Key’s corporate policies, practices and customs have resulted in

deaths or negative medical outcomes in numerous cases. [Id. ¶ 73]. For instance,

    •   In June 2016, a nurse who worked for Turn Key at the Garfield County Jail
        allegedly did nothing to intervene while a hallucinating man was kept in a restraint
        chair for more than 48 hours. The man, Anthony Huff, ultimately died restrained
        in the chair. [Id. ¶ 74].

    •   An El Reno man died in 2016 after being found naked, unconscious, and covered
        in his own waste in a cell at the Canadian County Detention Center, while
        ostensibly under the care of Turn Key medical staff. The Office of the Chief
        Medical Examiner found the man had experienced a seizure in the days before his
        death. [Id. ¶ 75].

    •   A man in the Creek County Jail died in September 2016 from a blood clot in his
        lungs after his repeated complaints—over several days—of breathing problems
        were disregarded by responsible staff, and he lost consciousness. [Id. ¶ 76].

                                                   -8-
    •   Another man, Michael Edwin Smith, became permanently paralyzed in the
        Muskogee County Jail in the summer of 2016 when the jail staff failed to provide
        him medical treatment after he repeatedly complained of severe pain in his back
        and chest, as well as numbness and tingling. Smith claims that cancer spread to his
        spine, causing a dangerous spinal compression, a condition that can cause
        permanent paralysis if untreated. Smith asserts that he told the Turn Key-employed
        physician at the jail that he was paralyzed, but the physician laughed at Smith and
        told him he was faking. For a week before he was able to bond out of the jail, Smith
        was kept in an isolation cell on his back, paralyzed, unable to walk, bathe himself,
        or use the bathroom on his own. He lay in his own urine and feces because the jail
        staff told Smith he was faking paralysis and refused to help him. [Id. ¶ 77].

    •   In November of 2016, Muskogee County Jail and Turn Key staff allegedly
        disregarded, for days, the complaints and medical history of inmate James Douglas
        Buchanan. As noted by Clinton Baird, M.D., a spinal surgeon: [Mr. Buchanan] is
        a 54-year-old gentlemen who had a very complicated history . . . . [H]e was
        involved in being struck by a car while riding bicycle several weeks ago . . . . He
        ended up finding himself in jail and it was during this time in jail that he had very
        significant clinical deterioration in his neurologic status. [I]t is obvious that he
        likely developed the beginnings of cervical epidural abscess infection in result of
        his critical illness [and] hospitalization, but then while in jail, he deteriorated
        significantly and his clinical deterioration went unrecognized and untreated until
        he was nearly completely quadriplegic.” [Id. ¶ 78].

        For the foregoing reasons, plaintiff alleges that Turn Key has maintained a “custom of

inadequate medical care at a corporate level which poses excessive risks to the health and safety

of inmates.” [Id. ¶ 80]

        Based on these general allegations, plaintiff asserts two claims against Turn Key. The first,

under the federal civil rights statute, 42 U.S.C. § 1983, for municipal liability. The second,

negligence under Oklahoma state law. Turn Key moves to dismiss with prejudice for failure to

state a claim pursuant to FED. R. CIV. P. 12(b)(6). 3




3
  Turn Key’s motion to dismiss also seeks dismissal for insufficient service of process under FED.
R. CIV. P. 4. [Doc. 20, p. 1]. However, the motion includes no briefing with respect to Rule 4 and
therefore the court does not consider dismissal based upon insufficient service of process.


                                                        -9-
II.     Motion to Dismiss Standard

        Federal Rule of Civil Procedure 8 requires a pleading to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A pleading that offers ‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Id.

(quoting Twombly, 550 U.S. at 555). “Factual allegations must be enough to raise a right to relief

above the speculative level.” Twombly, 550 U.S. at 555. The court accepts as true all factual

allegations, but the tenet is inapplicable to legal conclusions. Iqbal, 556 U.S. at 678.

III.    Analysis

        As previously stated, the Complaint asserts a §1983 claim against Turn Key, as well as a

state-law negligence claim, premised on failure to provide adequate medical care to Lee, a pretrial

detainee. 4 The court separately considers each claim.

        A.      § 1983 Claim

        Turn Key alleges that plaintiff fails to state a plausible constitutional claim based on three

separate contentions: (1) plaintiff has failed to allege sufficient facts to show that Lee suffered a

constitutional deprivation; (2) plaintiff has failed to allege facts sufficient to state a constitutional




4
  The Complaint does not explicitly allege that Lee was a pretrial detainee, rather than a convicted
prisoner. However, the Complaint seeks § 1983 relief on the basis of a violation of Lee’s rights
under the Fourteenth Amendment, not the Eighth Amendment. Unlike convicted prisoners,
pretrial detainees are protected under the Due Process Clause rather than the Eighth Amendment.
See Lopez v. LeMaster, 172 F.3d 756, 759 n.2 (10th Cir. 1999). Thus, for purposes of this order,
the court presumes that Lee was a pretrial detainee.

                                                     - 10 -
claim based on a municipal liability theory 5; and (3) any claim for punitive damages against Turn

Key must be dismissed.

       For the reasons set forth in the court’s February 20, 2020 Order, the Complaint states a §

1983 claim against defendants Martin and Constanzer for deliberate indifference to a serious

medical need in violation of Lee’s rights under the Due Process Clause of the Fourteenth

Amendment. [Doc. 38]. Thus, plaintiff has alleged sufficient facts to show that Lee suffered a

constitutional deprivation.

       Plaintiff asserts that Turn Key may be liable for municipal liability pursuant to two separate

theories: (1) the existence of a policy or custom that caused the constitutional violation, and (2)

respondeat superior. The court first considers whether plaintiff sufficiently alleges the existence

of a policy or custom that caused the asserted constitutional violation.

               1.      Policy or Custom

       To establish municipal liability under § 1983, “a plaintiff must show 1) the existence of a

municipal policy or custom, and 2) that there is a direct causal link between the policy or custom

and the injury alleged.” 6 Bryson v. City of Oklahoma City, 627 F.3d 784, 788 (10th Cir. 2010)




5
  Turn Key does not dispute that the Monell theory of municipal liability under § 1983 applies to
private entities acting under the color of state law. Dubbs v. Head Start, Inc., 336 F.3d 1194, 1216
(10th Cir. 2003).
6
  In the motion, Turn Key cites the Supreme Court’s decision in Pembaur v. City of Cincinnati,
475 U.S. 469, 483 (1986), and argues that “[t]he municipal theory of liability cannot be applied to
Turn Key, as Turn Key does not have the final decision-making authority for the Tulsa County
Jail.” [Doc. 20, pp. 19-20]. However, as consistently recognized by courts in this Circuit,
“Pembaur provides an alternative means of establishing municipal liability” to a Monell theory.
Sanders v. Glanz, 138 F. Supp. 3d 1248, 1256 (N.D. Okla. 2015); see also Mikus v. Corr.
Healthcare Mgmt. of Okla., Inc., No. 13-CV-120-JED-JFJ, 2019 WL 845416, at *8 (N.D. Okla.
Feb. 20, 2019); Birdwell v. Glanz, No. 15-CV-304-TCK-FHM, 2016 WL 2726929, at *6 (N.D.
Okla. May 6, 2016). “That form of establishing municipal liability is in addition to the settled
method of showing that the entity’s policy was the moving force behind the denial of a
                                                   - 11 -
(quoting Hinton v. City of Elwood, 997 F.2d 774, 782 (10th Cir. 1993)). The Tenth Circuit has

recognized that

          [a] municipal policy or custom may take the form of (1) “a formal regulation or
          policy statement”; (2) an informal custom “amoun[ting] to ‘a widespread practice
          that, although not authorized by written law or express municipal policy, is so
          permanent and well settled as to constitute a custom or usage with the force of
          law’”; (3) “the decisions of employees with final policymaking authority”; (4) “the
          ratification by such final policymakers of the decisions—and the basis for them—
          of subordinates to whom authority was delegated subject to these policymakers’
          review and approval”; or (5) the “failure to adequately train or supervise employees,
          so long as that failure results from ‘deliberate indifference’ to the injuries that may
          be caused.”

Id. (quoting Brammer-Hoelter v. Twin Peaks Charter Acad., 602 F.3d 1175, 1189-90 (10th Cir.

2010)).

          As discussed in the court’s February 20 Order, plaintiff plausibly alleges that Constanzer

was deliberately indifferent to Lee’s medical needs by, among other things, failing to refer Lee to

a physician, canceling appointments, and discharging Lee from the medical unit without seeing

him. Plaintiff also plausibly asserts that Martin violated Lee’s constitutional rights by failing to

offer any treatment on September 24. [Doc. 38]. However, read in the light most favorable to

plaintiff, the Complaint fails to allege sufficient facts from which the court may infer that a Turn

Key policy or custom was the moving force behind those alleged constitutional violations.

          Here, plaintiff alleges that “[t]o achieve net profits, Turn Key implemented policies,

procedures, customs, or practices to reduce the cost of providing medical and mental health care

service in a manner that would maintain or increase its profit margin,” and, further, that Turn Key’s

contract with Tulsa County “incentivizes cost-cutting measures in the delivery of medical and




constitutional right. The distinction has been cited in countless cases, and it is clear that a
municipal liability claim may be founded on either basis.” Sanders, 138 F. Supp. 3d at 1256
(emphasis in original) (internal citation omitted). Here, plaintiff relies on Monell and its progeny.
                                                      - 12 -
mental health care service at the Jail to benefit Turn Key’s investors in a manner that deprives

inmates at the Jail from receiving adequate medical care.” [Doc. 2, ¶¶ 67-68]. Assuming these

facts are minimally sufficient to allege the existence of a policy or custom of cost-saving, the

Complaint fails to plausibly allege that any cost-saving policy was the moving force behind the

constitutional violations.

       In an unpublished decision, a Tenth Circuit panel found persuasive an unpublished decision

of the Third Circuit discussing cost-saving policies. See Sherman v. Klenke, 653 F. App’x 580,

593 (10th Cir. 2016) (citing Winslow v. Prison Health Servs., 406 F. App’x 671, 674 (3d Cir.

2011)). 7 Therein, the Third Circuit indicated that, to plausibly allege a cost-saving policy that was

the moving force behind the constitutional violation, a plaintiff must allege “(1) what the relevant

policies are, (2) what basis [plaintiff] has for thinking that policies to save money affected his

medical treatment, [and] (3) what specific treatment he was denied as a result of these policies.”

Prince v. Turn Key Health Clinics, LLC, No. 18-CV-0282-CVE-JFJ, 2019 WL 238153, at *5 n.7

(N.D. Okla. Jan. 16, 2019). This court also finds Winslow persuasive.

       Plaintiff identifies the relevant cost-saving measures as “chronic reliance on lower-level

providers e.g., practical nurses instead of nurses or physicians, to make threshold decisions

regarding care or elevating care”; “chronic understaffing that impairs the ability of existing staff

to complete contracted tasks in a timely manner”; “chronic understaffing that prevents Turn Key

from timely responding to inmate requests for mental health care”; “absence of accountability in

administration of physician prescribed medication”; and “underutilization of diagnostic techniques

and technologies (x-rays, ultrasounds, MRI, etc.).” [Doc. 2, ¶ 69]. The Complaint includes no




7
 “Unpublished decisions are not precedential, but may be cited for their persuasive value.” 10th
Cir. R. 32.1.
                                                    - 13 -
allegations from which the court may infer that those specific cost-saving measures caused the

asserted constitutional violations. Plaintiff alleges chronic reliance on lower-level providers, but

Martin and Constanzer are registered nurses (and defendant Cooper, whose motion to dismiss

remains pending, is a physician). Plaintiff points to understaffing resulting in untimely medical

responses, but the gravamen of plaintiff’s Complaint is that the deceased was medically evaluated

but no care was provided despite his worsening condition, not that care was untimely. Plaintiff

identifies no specific tasks that were untimely. There are no allegations with respect to the

administration of physician prescribed medicine. 8 Finally, plaintiff includes no allegations that a

specific diagnostic technique or technology was required, how it would have affected his medical

treatment, or a basis for the assertion that the denial of that care was the result of a cost-saving

policy. Thus, plaintiff fails to state a plausible claim that a policy or custom of cost-saving caused

the constitutional violation.

       Plaintiff also relies on a failure to train grounds for municipal liability. As recognized by

the U.S. Supreme Court, “[a] municipality’s culpability for a deprivation of rights is at its most

tenuous where a claim turns on a failure to train.” Connick v. Thompson, 563 U.S. 51, 61 (2011).

To prevail, plaintiffs must “identify a specific deficiency” in the training “closely related to [the]

ultimate injury.” Lopez, 172 F.3d at 760 (emphasis added). Thus, to withstand a motion to dismiss,

“[a municipal liability] claim must allege sufficient facts to show that a specific policy or custom




8
 The Complaint alleges that Turn Key had no medication available to stop Lee’s seizure. [Doc.
2, ¶ 42]. However, the Complaint includes no allegations from which the court may infer that
Turn Key did not stock seizure medication in order to save money. Further, a policy related to the
“administration of physician prescribed medication,” suggests an inadequacy in the actual
administration of prescribed medication to the detainee—i.e., failure to provide the medication or
delivery of the wrong dose—rather than a failure to stock medication for any foreseeable medical
event.

                                                    - 14 -
was the moving force behind the alleged violation.” Dalcour v. City of Lakewood, 492 F. App’x

924, 930 (10th Cir. 2012) (emphasis added) (citing Kentucky v. Graham, 473 U.S. 159, 166

(1985)); see also Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998) (quoting Bd. of Cty.

Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 404 (1997)) (“[A] municipality is liable only when

the official policy is the ‘moving force’ behind the injury alleged.”).

       Plaintiff alleges that Turn Key has a policy, practice, or custom of providing undertrained

and underqualified medical personnel who are ill-equipped to evaluate, assess, supervise, monitor,

or treat inmates with complex and serious medical needs, and provides no guidance to its medical

staff regarding the appropriate standards of care with respect to inmates with complex or serious

medical needs. [Doc. 2, ¶¶ 70-71]. Allegations of generalized deficiencies in training related to

all aspects of care for inmates with “complex and serious medical needs” are too conclusory to

support a plausible § 1983 municipal liability claim. See Brashear v. Tulsa Cty. Bd. of Cty.

Comm’rs, No. 15-CV-473-GKF-PJC, 2016 WL 633374, at *3 (N.D. Okla. Feb.17, 2016); Lopez

v. City of Tulsa, No. 09-CV-757-TCK-FHM, 2010 WL 3825395, at *6 (N.D. Okla. Sept. 27, 2010).

For the same reasons, plaintiff’s allegations of failure to supervise fail.

       Finally, in the response, plaintiff argues that Turn Key “knew of and continued the

unconstitutionally deficient health care delivery system previously maintained by Correctional

Healthcare Companies, Inc. (‘CHC’) and Armor Correctional Health Services, Inc. (‘Armor’).”

[Doc. 30, p. 20]. However, while the Complaint alleges that Turn Key “was aware of deficiencies

in the medical care provided at the Jail prior to and at the time Turn Key was retained,” [Doc. 2, ¶

65], the Complaint includes no allegations that Turn Key continued CHC’s or Armor’s policies.

Rather, the Complaint includes allegations specific to Turn Key’s contract with the County, [Id.

¶¶ 67-69], and Turn Key’s “corporate policies.” [Id. ¶¶ 73, 80]. The court does not consider



                                                    - 15 -
allegations contained in briefs, but not included in the operative pleading. See Rezac Livestock

Comm’n Co. v. Pinnacle Bank, 255 F. Supp. 3d 1150, 1164 (D. Kan. 2017). Based solely on the

allegations of the Complaint, plaintiff fails to state a plausible claim that Turn Key had a policy or

custom of continuing the practices of its predecessors.

       Based on the foregoing, plaintiff’s § 1983 claim for Monell liability is dismissed without

prejudice.

               2.      Respondeat Superior

       Relying on a Seventh Circuit decision, plaintiff also asserts that Turn Key may be liable

under § 1983 pursuant to a respondeat superior theory because “[t]he federalism concern that

compelled the Monell Court to erect a bar against respondeat superior liability for § 1983 claims

against municipal entities has no application to Turn Key, a private entity.” [Doc. 2, ¶ 83 (citing

Shields v. Ill. Dep’t of Corrs., 746 F.3d 782, 795 (7th Cir. 2014)]. However, plaintiff cites no

Tenth Circuit authority questioning the applicability of Monell’s prohibition against respondeat

superior to private corporations, nor has the court identified any. Rather, courts in this Circuit

consistently conclude that “Monell extends to private corporations and thus they cannot be held

liable on a respondeat superior basis for their employees’ conduct.” Sanders, 138 F. Supp. 3d at

1255 n.3; see also Bradshaw ex rel. Bradshaw v. Armor Correctional Health Servs., Inc., No. 17-

CV-615-TCK-FHM, 2019 WL 1675148, at *7 (N.D. Okla. Apr. 17, 2019) (“It is well established

that § 1983 does not impose vicarious liability based solely on the existence of an employer-

employee relationship.”). Thus, plaintiff’s claim for respondeat superior liability under § 1983

must be dismissed with prejudice. 9




9
 Because the court dismisses plaintiff’s § 1983 claim, the court need not consider whether plaintiff
may seek punitive damages against Turn Key.
                                                    - 16 -
       B.      State Law Negligence Claim

       This court has previously held that a private entity that contracted with the State to provide

healthcare services was immune from tort liability under the Oklahoma Governmental Tort Claims

Act, OKLA. STAT. tit. 51, §§ 151 et seq, as an “employee.” See [Doc. 59, Burke ex rel. Godsey v.

Regalado, No. 18-CV-231-GKF-FHM, at p. 2 (N.D. Okla. Mar. 28, 2019)]; see also Burke ex rel.

Godsey v. Regalado, No. 18-CV-231-FHM, 2019 WL 1371144, at **2-3 (N.D. Okla. Mar. 26,

2019). Plaintiff does not discuss or attempt to distinguish the court’s decision in Burke, although

plaintiff cites to another order in that case for a different proposition. The court sees no reason to

depart from its prior reasoning and, therefore dismisses plaintiff’s negligence claim against Turn

Key with prejudice. See Barrios v. Haskell Cty. Pub. Facilities Auth., 432 P.3d. 233, 236 n.5 (Okla.

2018); Birdwell v. Glanz, No. 15-CV-304-TCK-FHM, 2019 WL 1130484, at *10 (N.D. Okla. Mar.

12, 2019); Prince, 2019 WL 238153, at *9.

IV.    Conclusion

       WHEREFORE, Defendant Turn Key Health Clinics, LLC’s Motion to Dismiss with

Prejudice [Doc. 20] is granted in part and denied in part.

       Defendant’s motion to dismiss with prejudice plaintiff’s claim for respondeat superior

liability under § 1983 and state-law negligence claim is granted.

       Defendant’s motion to dismiss plaintiff’s § 1983 claim for Monell liability is denied to the

extent that it seeks dismissal with prejudice. Plaintiff’s § 1983 claim for Monell liability is

dismissed without prejudice. If plaintiff elects to do so, he may file an amended pleading by March

19, 2020, as directed in the court’s Order with respect to defendant Regalado’s motion to dismiss.

       IT IS SO ORDERED this 27th day of February, 2020.




                                                    - 17 -
